Title: From James Madison to James Monroe, 3 December 1806
From: Madison, James
To: Monroe, James,Pinkney, William



Gentlemen
Department of State December 3d. 1806

The President having this day coplied with the recommendation in your letter of Septr. 12. by a special message to Congress on the subject of the non-importation act of the last Session, I lose not a moment in forwarding to Mr. Merry’s care the inclosed copy.  Hoping that it will either find him still at Alexandria, or overtake him before the Vessel gets out of reach. I remain with great respect and consideration Your Most Obt. Servt.

James Madison

